Affirm and Opinion Filed June 30, 2022




                                          In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-20-01110-CR

                      DONALD WAYNE OWENS, Appellant
                                   V.
                       THE STATE OF TEXAS, Appellee

                On Appeal from the 397th Judicial District Court
                            Grayson County, Texas
                        Trial Court Cause No. 070234

                         MEMORANDUM OPINION
                    Before Justices Myers, Carlyle, and Goldstein
                             Opinion by Justice Myers
       Appellant Donald Wayne Owens appeals his conviction for aggravated assault

with a deadly weapon causing serious injury/family violence, for which he was

sentenced to forty years in prison. Appellant brings one point of error arguing he

did not waive his right to a jury trial in writing. We affirm.

                                       DISCUSSION

       In his only point of error, appellant argues the judgment of conviction should

be reversed and the case remanded for a new trial because appellant did not waive

his constitutional right to a jury trial in writing.

       Article 1.13 of the Texas Code of Criminal Procedure requires a defendant
who waives his right to a jury trial to do so in writing in open court with the consent

and approval of the court and the State. TEX. CODE CRIM. PROC. art. 1.13(a). The

trial court’s judgment in this case recites that appellant “waived the right of trial by

jury,” but the record does not contain a written article 1.13 waiver. Failure to comply

with article 1.13(a) is statutory error subject to a harm analysis under rule 44.2(b) of

the Texas Rules of Appellate Procedure, which requires us to disregard error that

does not affect a defendant’s substantial rights. Johnson v. State, 72 S.W.3d 346,

348–49 (Tex. Crim. App. 2002) (citing TEX. R. APP. P. 44.2(b)); Clark v. State, 592

S.W.3d 919, 931–32 (Tex. App.—Texarkana 2019, pet. ref’d); Hinojosa v. State,

555 S.W.3d 262, 266 (Tex. App.—Houston [1st Dist.] 2018, pet. ref’d); see Gray v.

State, 159 S.W.3d 95, 97–98 (Tex. Crim. App. 2005).

      To decide whether appellant was harmed by the failure to execute a written

waiver, we determine whether he understood his right to trial by jury before his

bench trial began. Johnson, 72 S.W.3d at 348–49; Clark, 592 S.W.3d at 932. In this

case, the record shows appellant knew about his right to a jury trial and waived it.

On February 10, 2020, approximately six months before the start of the bench trial

on August 31, 2020, appellant filed a pro se “waiver of trial by jury” which stated in

part that appellant “does hereby consent to the trial of said indictment by the court

without a jury.” In addition, prior to the start of trial, appellant’s trial counsel

addressed appellant’s desire to proceed before the bench, as follows:



                                          –2–
      Q. And you have authorized me, and it was your initial desire, to do this
      by bench trial; is that correct?
      A. Yes, sir.

      Moreover, the judgment’s recital that appellant waived his right to trial by

jury is “binding in the absence of direct proof of [its] falsity.” Johnson, 72 S.W.3d

at 349 (quoting Breazeale v. State, 683 S.W.2d 446, 450 (Tex. Crim. App. 1984)

(op. on reh’g)). “The very use of the term ‘waive’ presumes knowledge, because ‘to

waive a right one must do it knowingly—with knowledge of the relevant facts.’” Id.

(quoting BLACK’S LAW DICTIONARY 1276 (7th ed. abridged 2000)). “In addition,

‘waiver’ is defined as ‘the act of waiving or intentionally relinquishing or

abandoning a known right, claim, or privilege.’” Id. (quoting WEBSTER’S

INTERNATIONAL DICTIONARY 2570 (1966)).            Where there is no allegation or

suggestion from the record appellant did not know about his right to a jury trial, the

judgment’s recital is binding and shows that a defendant’s substantial rights were

not affected by the lack of a written jury trial waiver. See id.; see also Clark, 592

S.W.3d at 932. We therefore conclude appellant was not harmed by the lack of a

written jury trial waiver.

      We overrule appellant’s issue and affirm the trial court’s judgment.



201110f.u05                                /Lana Myers//
Do Not Publish                             LANA MYERS
Tex. R. App. P. 47.2(b)                    JUSTICE


                                         –3–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

DONALD WAYNE OWENS,                          On Appeal from the 397th Judicial
Appellant                                    District Court, Grayson County,
                                             Texas
No. 05-20-01110-CR          V.               Trial Court Cause No. 070234.
                                             Opinion delivered by Justice Myers.
THE STATE OF TEXAS, Appellee                 Justices Carlyle and Goldstein
                                             participating.

      Based on the Court’s opinion of this date, the judgment of the trial court is

AFFIRMED.

Judgment entered this 30th day of June, 2022.




                                       –4–